Title: To Thomas Jefferson from Willis Alston, 18 November 1808
From: Alston, Willis
To: Jefferson, Thomas


                  
                     Dear sir,
                     Representative Chamber Novr 18th 1808
                  
                  Herewith you are presented with 2 petitions or recommendations in favour of the appointment of Jordan Shepherd as collector at Washington (NC) in place of Keais decd.
                  I feel no interest in the appointment whatever I shall be satisfied at which may succeed
                  I am your most Obt St
                  
                     Willis Alston 
                     
                  
                Enclosure
                                    
                     
                        
                        
                           To the President of 
                           
                           the United States 
                        
                        State of North CarolinaBeaufort CountyOctober 29th. 1808—
                     
                     
                        The death of Mr. William Keais the late collector of the customs for the port of Washington has occasioned a Vacancy in that office, and as another person will be appointed to Supply his place we the undersigned without wishing to interfere in the Official duties of the President hope that it may not be considered presumptious in us to recommend Mr. Jorden Shepherd formerly our neighbour and now a resident of the county of Pitt, as a man of Sobriety, integrity, fidelity and talents, one who is in easy circumstances, a warm republican, and a great Supporter of the present administration and in our estimation well qualified in all respects, to fill that office
                     
                     
                        James Read
                        
                        
                           and 88 other signatures
                           
                     
                  
                  
               